Title: To Benjamin Franklin from Joseph Galloway, [8–14 October? 1765]
From: Galloway, Joseph
To: Franklin, Benjamin


[October 8–14?, 1765]
[First part missing] It seems to me, from their present Temper that they will never be made easy without it. It can no way Affect, but rather promote the Interest of the Mother Country, as a new door of Information, which her Parliament really wants to enable it to make just Laws for the Plantations, will be opend. It will strike at, nay destroy, the Equity, and foundation, of their present Complaints, and shoud they after be tumultuous and rebellious, render them inexcusable and justify the Most rigorous Measures against them. But I am convinced it will remove all uneasiness and restore the Colonies to their former Obedience.
I wrote you, via Bristol, the Success of our late Election, I think we have now in the House 28. Members out of 36, for the Change. One half of the Protesters are out, and that half too who were chose in the Principal Counties, a strong proof of the peoples Disapprobation of their Conduct. As soon as the Assembly meet you may be assured Your and Mr. Jacksons Agencies will be Continued and New orders to prosecute the most Expeditious Measures for a Change.
Mr. Hughes has informed the Governor of his Resignation, and as he dare not take the Stamp Paper &ca. into his Custody, desired he woud take Care of them. They are by his Orders on Board of Capt. Hawker, whose ship now rides in this Port.
The 1st. of November is near. No Buisiness can be legally Transacted, no Law suits prosecuted, No vessels sail, no Securities for Moneys taken; The Merchant of Course will not purchase Flower, The Millers Wheat, the farmer cannot pay the Labourer, nor can the Labourer get Bread &c &c &ca. The Difficulties the present Madness of the Americans, have plunged their Country into is beyond the reach of my Conception. Tis a pity the Innocent and Loyal must suffer with the Guilty and Disloyal. I see no Prospect of an Immediate removal of them, Unless the same Madmen shoud Come to their Senses and oblige Mr. Hughes to break his Engagement with them and Execute the Law. Which I have told several of them I suspect will be the Case.
Mr. Hughes is now on the recovery and perhaps may Write before this Vessel sails, least he shoud not I write what relates to him at his request. The Sup. Court Sitting it is with difficulty I have found time for this Scrawl. My best Compliments to Mr. Jackson, and beleive me to be Dear Sir Your Truly Affectionate Friend and humble Servant
Jos. Galloway
Benj. Franklin Esq.
